Citation Nr: 1449363	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  08-28 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

1.  Entitlement to an initial rating higher than 10 percent for residuals of a left second toe fracture, prior to July 21, 2010.

2.  Entitlement to an increased rating for residuals of a left second toe fracture, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1990 to February 1991 and May 2004 to April 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which granted service connection for residuals of a left second toe fracture, with a noncompensable (0 percent) evaluation.  In a September 2008 rating decision, the RO awarded a 10 percent rating for left second toe fracture residuals, from the April 17, 2006 effective date of service connection.  A July 2011 rating decision increased the disability evaluation of status post fracture of left second toe, with great tow IP valgus and osteoarthritis to 20 percent effective July 21, 2010.


FINDINGS OF FACT

1.  Prior to July 21, 2010, the competent, probative evidence of record does not establish that the residuals of a left second toe fracture is manifested by more than moderate symptoms.

2.  Since July 21, 2010, the competent, probative evidence of record does not establish that the residuals of a left second toe fracture is manifested by more than moderately severe symptoms.


CONCLUSIONS OF LAW

1.  Prior to July 21, 2010, the criteria for a disability evaluation higher than 10 percent for residuals of a left second toe fracture have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5172, 5284 (2013). 

2.  The criteria for a disability evaluation higher than 20 percent for residuals of a left second toe fracture have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5172, 5284 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159 (2013); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pellegrino v. Principe, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

The increased rating claim arises from disagreement with the initial disability rating that was assigned following the grant of service connection.  Since the claim was for service connection and it was granted, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

As to the duty to assist, the Veteran's service treatment records and VA treatment records have been obtained and associated with the claims file.  The Veteran was provided with a VA examination in July 2010 and December 2007.  

The Veteran and his representative have not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide the issues addressed in this decision, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of these issues.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claim, the duty to assist has been fulfilled.

II.  Higher Rating

The Veteran seeks a higher evaluation for his residuals of a left second toe fracture.  Having considered the evidence, the Board finds that a higher evaluation is not warranted.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

Evaluation of a disability includes consideration of the Veteran's ability to engage in ordinary activities, including employment, and the effect of symptoms on functional abilities.  38 C.F.R. § 4.10. 

Diagnostic Code 5284 assigns a 10 percent evaluation for a moderate foot injury; a 20 percent evaluation for a moderately severe foot injury; and a 30 percent evaluation for a severe foot injury.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2013).  

Diagnostic Code 5172 assigns a 20 percent evaluation for amputation of one or two toes, other than great, with removal of metatarsal head.  38 C.F.R. § 4.71a, Diagnostic Code 5172 (2013).  Under that code, a noncompensable rating is warranted.

The Veteran's residuals of a left second toe fracture was assigned a 10 percent evaluation under Diagnostic Code 5284 prior to July 21, 2010.  Since July 21, 2010, the Veteran's residuals of a left second toe fracture has been assigned a 20 percent evaluation under Diagnostic Code 5284.  

Prior to July 2010, the Veteran's left second toe disability was manifested by pain and swelling, leading to antalgic gait and limiting foot movement.  At the December 2007 VA examination, there were no skin or vascular changes.  The Veteran had normal foot arches, and no hammer toes.  No findings were indicated as to any hallux valgus as symptomatic of left foot injury that might have been related to the service-connected left second toe fracture residuals.  The Veteran complained of persistent edema involving the left second toe and surrounding area.  A January 2009 VA podiatry consult noted the presence of mild hallux valgus, and hammer toes, worse on the left side.  There was tenderness to palpation of the soles of the feet worse on the left side.  The Board has determined that the evidence does not show that the left foot symptoms are moderately severe or severe prior to July 21, 2010, and thus, a higher evaluation is not warranted under Diagnostic Code 5284.

At the July 2010 VA examination, the Veteran complained of sharp pain under the tip of the second tow and the area of the PIP joint of the second toe, swelling, fatigability, lack of endurance, and weakness.   He used prescription orthotics on and off.  An examination of the left foot showed no evidence of painful motion, edema, instability, weakness, or tenderness.  There was some swelling of the second toe PIP joint with tenderness to palpitation of that joint and tenderness on the plantar surface of the distal left second toe.  The toe moved but it was weak at 3/5 strength.  There Veteran had abnormal gait.  The second toe showed a hammer toe deformity and hallux valgus at the IP joints.  The examiner diagnosed residuals of left second digit fracture and surgical arthroplasty and left great toe interphalangeal joint valgus and osteoarthritis.  The examiner determined that this represented a moderately severe condition.  The Board has determined that the evidence does not show that the left foot symptoms are severe, and thus, a higher evaluation is not warranted under Diagnostic Code 5284.  

The Board has also considered whether the Veteran's residuals of a left second toe fracture would be more appropriately rated pursuant to DC 5172.  Prior to July 21, 2010, although the Veteran's symptoms were manifested by pain and limitation of motion, a higher rating is not warranted under DC 5172 as the Veteran's toes were not amputated.   Since July 21, 2010, the Veteran's residuals of a left second toe fracture was rated at 20 percent and a 20 percent evaluation is the maximum evaluation under Diagnostic Code 5172.  

In reaching a determination that a rating in excess of 10 percent is not warranted prior to July 21, 2010 and a rating in excess of 20 percent is not warranted since July 21, 2010, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds no other provision upon which to assign a higher evaluation.  

The preponderance of the evidence is against an evaluation higher than 10 percent prior to July 21, 2010 and an evaluation higher than 20 percent since July 21, 2010.  Consequently, the benefit sought on appeal is denied.  

III.  Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability manifested by moderate left foot symptoms, to include pain.  Thus, the rating criteria are adequate to evaluate the Veteran's left foot disability and referral for consideration of an extraschedular rating is not warranted, and neither the Veteran nor his representative asserts entitlement to a collective extraschedular evaluation.


ORDER

Prior to July 21, 2010, a disability evaluation higher than 10 percent for residuals of a left second toe fracture is denied.  

Since July 21, 2010, a disability evaluation higher than 20 percent for residuals of a left second toe fracture is denied.  




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


